 


110 HR 5997 IH: Fairness in Trucking Transactions Act
U.S. House of Representatives
2008-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 5997 
IN THE HOUSE OF REPRESENTATIVES 
 
May 8, 2008 
Mr. Barrow introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend title 49, United States Code, to require a motor carrier, broker, or freight forwarder that collects a fuel surcharge to pay an amount equal to the surcharge to the person that bears the cost of the fuel, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Fairness in Trucking Transactions Act. 
2.Pass through of motor carrier fuel costs 
(a)In generalSection 14102 of title 49, United States Code, is amended by adding at the end the following: 
 
(c)Pass through to cost bearerA motor carrier, broker, or freight forwarder providing or arranging truckload transportation or service using fuel for which it does not bear the cost shall provide to the person that bears the cost of such fuel a payment in an amount equal to the sums it collects which relate to the cost of the fuel. . 
(b)Billing and collection practicesSection 13708(b) of title 49, United States Code, is amended to read as follows: 
 
(b)False or misleading informationNo person may cause a motor carrier, broker, or freight forwarder to present false or misleading information on a document or in an oral representation about the actual rate, charge, or allowance to any party to the transaction or transportation.. 
(c)Enforcement 
(1)In generalChapter 147 of title 49, United States Code, is amended by adding at the end the following: 
 
14712.Enforcement of requirements relating to pass through of motor carrier fuel costs 
(a)Additional civil penaltyIn addition to other civil penalties specified in this chapter, a motor carrier, broker, or freight forwarder violating section 14102(c) by failing to make a payment in the amount specified in section 14102(c) is liable to the United States for a civil penalty in an amount equal to 3 times the amount so specified. 
(b)Damages awarded in civil actions brought by injured personsIn a civil action brought under section 14704 for damages sustained by a person as a result of a violation of section 14102(c), a court may award damages in an amount equal to 3 times the amount of the damages and attorney’s fees in accordance with section 14704(e). 
(c)Confidentiality of informationInformation that is obtained by the Secretary or the Board in connection with an investigation of an alleged violation of section 14102(c) and that relates to a confidential matter referred to in section 1905 of title 18 may be disclosed only to another officer or employee of the United States Government for use in carrying out chapter 141 and this chapter. This subsection does not authorize information to be withheld from a committee of Congress authorized to have the information.. 
(2)Clerical amendmentThe analysis for such chapter is amended by adding at the end the following: 
 
 
Sec. 14712. Enforcement of requirements relating to pass through of motor carrier fuel costs. . 
 
